3/31/2020                        Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested



                                                                                          Jeffrey Dubner <jeffrey.dubner@gmail.com>



  Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response
  Requested
  Jeffrey Dubner <jeffrey.dubner@gmail.com>                                                                   Mon, Mar 30, 2020 at 8:12 PM
  To: Randy Robert <Randy.Robert@butlersnow.com>

    Randy,

    No, the information did not come from your clients.



    On Mon, Mar 30, 2020 at 7:39 PM Randy Robert <Randy.Robert@butlersnow.com> wrote:
     Concerned staff at a local facility? That’s not a response. Are you contacting employees of DOC or a facility associated
     with DOC? This is serious and I need an answer ASAP.

      Sent from my iPhone


             On Mar 30, 2020, at 6:35 PM, Jeffrey Dubner <jeffrey.dubner@gmail.com> wrote:




             Randy,



             Though we see no obliga on to share our source, in the interest of courtesy, the informa on
             originated from a concerned staﬀ member at a local facility.



             Regards,

             Jeﬀ


             On Mon, Mar 30, 2020 at 7:19 PM Randy Robert <Randy.Robert@butlersnow.com> wrote:
              What is the source of your information?

                Sent from my iPhone


                        On Mar 30, 2020, at 6:03 PM, Jeffrey Dubner <jeffrey.dubner@gmail.com> wrote:



                        Randy,

                        Thank you for responding and providing some information. But your email didn't fully
                        answer our question. We asked whether DOC has a plan to transfer patients with
                        COVID-19 to LSP. You said that it has not transferred any and does not imminently plan
                        to make any such transfers at this time, but that doesn't answer whether it has the plan at
                        all.

                        Our understanding is that DOC plans to transfer patients with COVID-19 to Allen, and
                        then after Allen is full, to LSP. Almost immediately after you sent your email, we received

https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…      1/15
3/31/2020                        Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested
                       a report that transfers to Allen have begun. That makes it even more urgent that we learn
                       whether DOC does in fact plan to transfer patients with COVID-19 to LSP -- something
                       that you have still refused to confirm or deny. You say that "there are no imminent plans
                       to make any such transfers at this time," but that obviously leaves open the possibility
                       that transfers will begin as soon as Allen is full. Because we have no idea when that will
                       occur and you have given us no assurance that transfers could not begin at any moment,
                       we cannot wait to seek relief.

                       To avoid motion practice, please confirm by tomorrow at 10:30am whether 1) DOC plans
                       to transfer patients with COVID-19 from other jails and facilities to LSP (whether before
                       or after Allen runs out of room for transfers) and 2) whether Defendants will provide us
                       with 14 days’ notice before making such transfers, allowing us time at that point to bring
                       the matter to the Court in a more orderly fashion.

                       As always, we would be happy to get on the phone with you and discuss this, but you
                       have made it clear that that is even less agreeable to you than these emails.

                       Regards,
                       Jeff

                       On Mon, Mar 30, 2020 at 5:05 PM Randy Robert <Randy.Robert@butlersnow.com>
                       wrote:

                         Jeff:



                         Thank you for yet another email on this issue. I understood your position in the first
                         email that you sent yet you continue to pepper me with emails in order to help paper
                         your inevitable motion with the court. You have now filed a motion for emergency relief
                         seeking to undertaken discovery again in this matter. One of the grounds that you use
                         to support the motion is the purported movement of prisoners in the DOC system to
                         Angola. You ask the court to grant your motion so you can do discovery on this very
                         issue. You are now demanding that we provide you with this discovery before the
                         Court has even ruled on whether you are entitled to obtain it.



                         I assure you that any potential movement of prisoners within the DOC system is part of
                         a well developed plan to protect the health and safety of all inmates within the DOC
                         system. We intend to fully respond to your allegations and provide our plans and
                         action in response to your motion. My personal opinions of your motives have nothing
                         to do with DOC decisions or actions in this matter. They are working extremely hard to
                         protect the inmates at Angola and other facilities throughout the state. I know that you
                         always think that your group has a better plan for dealing with any situation, but the
                         state officials charged with responding to this situation are very competent and are
                         attempting to make decisions for all concerned. Your contention that the actions of
                         DOC is putting lives at risk is groundless rhetoric.



                         Nevertheless, I have spoken with DOC further about the matter and have confirmed
                         that DOC has not transferred anyone with Covid-19 to Angola and there are no
                         imminent plans to make any such transfers at this time. Additionally, no inmate at
                         Angola has tested positive for Covid-19 as of this submission.




                         No need to send me yet another email on this matter. I understand your position.



                         Randy


https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…   2/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested

                         Randal J. Robert
                         Butler Snow LLP


                         D: (225) 325-8735 | F: (225) 325-8800

                         445 North Boulevard, Suite 300, Baton Rouge, LA 70802

                         Randy.Robert@butlersnow.com| vCard | Bio



                         Twitter | LinkedIn | Facebook | YouTube



                         From: Jeffrey Dubner <jeffrey.dubner@gmail.com>
                         Sent: Sunday, March 29, 2020 10:48 PM
                         To: Randy Robert <Randy.Robert@butlersnow.com>
                         Cc: Bruce Hamilton <bhamilton@laaclu.org>; Caroline Tomeny
                         <caroline@scwllp.com>; Connell L. Archey <CONNELL@kswb.com>; Jamila Johnson
                         <JJohnson@defendla.org>; Jared Davidson <Jared.Davidson@splcenter.org>; Jeffrey
                         Cody <jeffreyc@scwllp.com>; John Conine <coninej@scwllp.com>; Keith J.
                         Fernandez <Keith@kswb.com>; Mercedes Montagnes <MMontagnes@defendla.org>;
                         Nishi Kumar <NKumar@defendla.org>; Randal J. Robert <randy@kswb.com>;
                         Rebecca Ramaswamy <RRamaswamy@defendla.org>; rlospennato@advocacyla.org
                         Subject: Re: Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate
                         Response Requested



                         Randy,



                         In your most recent emails, you refused to confirm or deny whether DOC intends to
                         transfer patients with COVID-19 to LSP, and indicated that you would not respond until
                         Defendants file their response to our motion to reopen discovery. If that's the case, we
                         will file an emergency motion seeking to restrain DOC from engaging in such transfers
                         until the Court has an opportunity to pass on their legality.



                         If DOC does not in fact intend to transfer patients with COVID-19 to LSP, or does not
                         plan to begin doing so imminently, then we would not need to file this motion.
                         Accordingly, I wanted to ask one more time if there is any information you can provide
                         on this subject. If we do not hear from you by close of business on Monday that DOC
                         does not have this plan, then we will proceed with our motion as soon as possible.



                         I gather from the tone of your emails that you don't think much of our efforts to
                         advocate for our clients in this matter. Please understand that we fear that DOC's
                         actions will directly result in the deaths of dozens if not hundreds of our clients. We
                         truly regret that this process has already become adversarial rather than cooperative,
                         but given the urgency of the approaching tragedy we really have no choice but to go to
                         the Court in an expedited fashion if you refuse even to meet and confer with us.



                         Regards,

                         Jeff



https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…   3/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested
                         On Sat, Mar 28, 2020 at 2:57 PM Randy Robert <Randy.Robert@butlersnow.com>
                         wrote:

                            Thanks for your clarification. You have clearly raised this issue in your filing and we
                            plan to respond accordingly.




                            Sent from my iPhone




                                    On Mar 28, 2020, at 1:48 PM, Jeffrey Dubner
                                    <jeffrey.dubner@gmail.com> wrote:



                                    Randy,



                                    I believe our email and brief were clear, but to avoid any
                                    misunderstanding, we still require a response from you on a subject
                                    separate from the relief sought in our motion. The motion deals with
                                    your refusal to meet and confer and our request for information
                                    regarding our clients and LSP's actions regarding COVID-19. Our
                                    open request for a response by Monday deals with the news reports
                                    that DOC is actively transporting patients with COVID-19 to LSP,
                                    placing our most vulnerable clients at heightened risk. Please confirm
                                    by Monday whether that is in fact DOC's plan and whether you are
                                    willing to meet and confer about it; if not, we will promptly seek relief if
                                    we believe it is necessary.



                                    Regards,

                                    Jeff



                                    On Sat, Mar 28, 2020 at 12:46 PM Randy Robert
                                    <Randy.Robert@butlersnow.com> wrote:

                                       Correction “now”



                                       Randal J. Robert
                                       Butler Snow LLP


                                       D: (225) 325-8735 | F: (225) 325-8800

                                       445 North Boulevard, Suite 300, Baton Rouge, LA 70802

                                       Randy.Robert@butlersnow.com| vCard | Bio



                                       Twitter | LinkedIn | Facebook | YouTube


https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…   4/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested


                                       From: Randy Robert <Randy.Robert@butlersnow.com>
                                       Sent: Saturday, March 28, 2020 11:46 AM
                                       To: 'Jeffrey Dubner' <jeffrey.dubner@gmail.com>
                                       Cc: 'Bruce Hamilton' <bhamilton@laaclu.org>; 'Caroline Tomeny'
                                       <caroline@scwllp.com>; 'Connell L. Archey'
                                       <CONNELL@kswb.com>; 'Jamila Johnson'
                                       <JJohnson@defendla.org>; 'Jared Davidson'
                                       <Jared.Davidson@splcenter.org>; 'Jeffrey Cody'
                                       <jeffreyc@scwllp.com>; 'John Conine' <coninej@scwllp.com>;
                                       'Keith J. Fernandez' <Keith@kswb.com>; 'Mercedes Montagnes'
                                       <MMontagnes@defendla.org>; 'Nishi Kumar'
                                       <NKumar@defendla.org>; 'Randal J. Robert'
                                       <RANDY@kswb.com>; 'Rebecca Ramaswamy'
                                       <RRamaswamy@defendla.org>; 'rlospennato@advocacyla.org'
                                       <rlospennato@advocacyla.org>
                                       Subject: RE: Lewis v. Cain: Urgent Client Concerns in light of
                                       COVID-19 - Immediate Response Requested



                                       Hi Jeff:



                                       I see that you have not sought relief from the Court. We will
                                       respond to you with our response in our briefing.

                                       Thanks and have a nice weekend.

                                       I’m sure that the hard working state employees working round the
                                       clock to protect your clients won’t be sitting at home enjoying the
                                       weekend.



                                       Randal J. Robert
                                       Butler Snow LLP


                                       D: (225) 325-8735 | F: (225) 325-8800

                                       445 North Boulevard, Suite 300, Baton Rouge, LA 70802

                                       Randy.Robert@butlersnow.com| vCard | Bio



                                       Twitter | LinkedIn | Facebook | YouTube




                                       From: Randy Robert
                                       Sent: Saturday, March 28, 2020 8:14 AM
                                       To: 'Jeffrey Dubner' <jeffrey.dubner@gmail.com>
                                       Cc: Bruce Hamilton <bhamilton@laaclu.org>; Caroline Tomeny
                                       <caroline@scwllp.com>; Connell L. Archey
                                       <CONNELL@kswb.com>; Jamila Johnson
                                       <JJohnson@defendla.org>; Jared Davidson
                                       <Jared.Davidson@splcenter.org>; Jeffrey Cody
                                       <jeffreyc@scwllp.com>; John Conine <coninej@scwllp.com>; Keith
                                       J. Fernandez <Keith@kswb.com>; Mercedes Montagnes
                                       <MMontagnes@defendla.org>; Nishi Kumar

https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…   5/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested
                                       <NKumar@defendla.org>; Randal J. Robert
                                       <RANDY@kswb.com>; Rebecca Ramaswamy
                                       <RRamaswamy@defendla.org>; rlospennato@advocacyla.org
                                       Subject: RE: Lewis v. Cain: Urgent Client Concerns in light of
                                       COVID-19 - Immediate Response Requested



                                       Jeff,



                                       Thank you for your email. I will forward your concerns to DOC and
                                       let you know if they have any further response for you by Monday if
                                       possible.



                                       Randal J. Robert
                                       Butler Snow LLP


                                       D: (225) 325-8735 | F: (225) 325-8800

                                       445 North Boulevard, Suite 300, Baton Rouge, LA 70802

                                       Randy.Robert@butlersnow.com| vCard | Bio



                                       Twitter | LinkedIn | Facebook | YouTube



                                       From: Jeffrey Dubner <jeffrey.dubner@gmail.com>
                                       Sent: Saturday, March 28, 2020 8:01 AM
                                       To: Randy Robert <Randy.Robert@butlersnow.com>
                                       Cc: Bruce Hamilton <bhamilton@laaclu.org>; Caroline Tomeny
                                       <caroline@scwllp.com>; Connell L. Archey
                                       <CONNELL@kswb.com>; Jamila Johnson
                                       <JJohnson@defendla.org>; Jared Davidson
                                       <Jared.Davidson@splcenter.org>; Jeffrey Cody
                                       <jeffreyc@scwllp.com>; John Conine <coninej@scwllp.com>; Keith
                                       J. Fernandez <Keith@kswb.com>; Mercedes Montagnes
                                       <MMontagnes@defendla.org>; Nishi Kumar
                                       <NKumar@defendla.org>; Randal J. Robert
                                       <RANDY@kswb.com>; Rebecca Ramaswamy
                                       <RRamaswamy@defendla.org>; rlospennato@advocacyla.org
                                       Subject: Re: Lewis v. Cain: Urgent Client Concerns in light of
                                       COVID-19 - Immediate Response Requested



                                       Randy,



                                       We were disappointed not to hear from you Friday, and will move
                                       for relief promptly from Judge Dick. In the meantime, we wanted to
                                       convey our urgent and extreme concern with the "plan" that you
                                       provided on Wednesday. This is not a COVID-19 plan, but rather a
                                       generic plan designed for a pandemic flu. It is directly contrary to
                                       CDC guidelines in multiple respects, such as its guidance on when
                                       staff with fever should return to work. This puts inmates at great risk
                                       of unnecessary infection, as well as LSP staff and the surrounding
https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…   6/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested

                                       community. Rather than using an inappropriate plan not designed
                                       for COVID-19, DOC should base its plan on the existing CDC
                                       guidelines and make such adaptations as are necessary for LSP in
                                       particular.



                                       Additionally, news reports state that DOC intends to transport
                                       patients with confirmed or suspected cases of COVID-19 to LSP
                                       from other prisons. That is precisely the opposite of what should be
                                       occurring. LSP has an extraordinarily high proportion of high-risk
                                       individuals (e.g., elderly and immuno-compromised inmates). It is
                                       also furthest from the nearest hospital than most other correctional
                                       facilities in Louisiana. Proactively bringing the virus to LSP,
                                       particularly with the current insufficient plan in place, would be
                                       unconscionably risky to Class members.



                                       Please let us know as soon as possible if our understanding that
                                       LSP intends to proactively bring confirmed or suspected cases of
                                       COVID-19 to LSP is incorrect. If we do not hear from you on that
                                       subject by Monday, we will assume that our understanding is
                                       correct and, if necessary, move for emergency relief.



                                       As we have said, we are available to speak with you or any
                                       representative of Defendants at your convenience, whether about
                                       the information we are requesting, the transfer of COVID-19
                                       patients to LSP, our concerns with the pandemic flu plan, or any
                                       other topic. Please contact us as soon as you can.



                                       Regards,

                                       Jeff



                                       On Thu, Mar 26, 2020 at 5:49 PM Jeffrey Dubner
                                       <jeffrey.dubner@gmail.com> wrote:

                                          Randy,

                                          Thank you for your email. To be clear, we represent a certified
                                          class of all inmates at Angola who have alleged -- and proven --
                                          that the DOC's medical system exposes them to an
                                          unconstitutional risk of serious harm. We have an ethical and
                                          fiduciary duty to determine whether emergency relief is required
                                          while we await the District Court's order remediating that risk. If
                                          Defendants are not willing to provide us with the information we
                                          need to determine whether action is necessary, we will have no
                                          choice but to request that the Court reopen limited discovery to
                                          determine if injunctive steps are needed. We requested a meet
                                          and confer in the hopes of avoiding that possibility and ensuring
                                          that our need to protect our clients poses the least burden
                                          possible on DOC. If we must seek relief from the Court, it will not
                                          be to "interfere" with DOC's operations but to ensure that our
                                          clients are safe despite your intransigence. Of course, we would
                                          prefer to work with Defendants to avoid the need of going to
                                          court, but that will require cooperation between the parties given
                                          the urgent circumstances.

                                          Below are the types of information we will need to ensure that

https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…   7/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested

                                          emergency relief is not necessary at this time. Again, we are
                                          more than willing to discuss with you and/or DOC the least
                                          intrusive way to get this information.

                                                  Weekly population numbers for people housed at Angola
                                                  beginning January 1;
                                                  Documentation of Angola's criteria for transport to an
                                                  outside hospital for confirmed or suspected COVID-10
                                                  infection;
                                                  Documentation of trips to outside hospitals, including but
                                                  not limited to ambulance runs and requests to transport
                                                  by both Angola and the outside hospitals;
                                                  Any criteria for who is being given a COVID-19 test and
                                                  information on who is administering that screening;
                                                  How many ventilators are available at Angola and where
                                                  those ventilators are located;
                                                  Documentation of medical supply inventory currently
                                                  available at Camp J and anywhere else staff or patients
                                                  with confirmed or suspected COVID-19 are being held;
                                                  Monthly medical staffing reports beginning January 1;
                                                  Any written materials, handouts, or presentations being
                                                  used to educate staff and patients on COVID-19 or
                                                  preventive measures;
                                                  Weekly reports of how many people have been tested for
                                                  COVID-19 and the results of those tests;
                                                  Plans for infection surge and corresponding impact on
                                                  staffing and facilities and equipment;
                                                  Identity of any working group/committee on COVID-19
                                                  response, including membership, and any documents
                                                  generated;
                                                  Clinical guidance provided to medical staff for screening
                                                  and treatment;
                                                  Plans for social distancing;
                                                  Plans for screening of and precautions for medically
                                                  vulnerable people.

                                          Again, we would appreciate the opportunity to speak with you at
                                          your earliest convenience. If we do not hear from you by 5:00
                                          p.m. tomorrow, Friday March 27, we will move for appropriate
                                          relief before the Court.

                                          In the meantime, we are reviewing the plan you provided and will
                                          convey our concerns as soon as possible.



                                          Regards,

                                          Jeff



                                          On Wed, Mar 25, 2020 at 4:04 PM Randy Robert
                                          <Randy.Robert@butlersnow.com> wrote:

                                             Jeff:
                                             Thank you for your concerns for the well-being
                                             of the offender population at Louisiana State
                                             Penitentiary. You may rest assured that the
                                             main priority of Secretary Le Blanc, DOC
                                             officials and LSP staff during the COVID-19

https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…   8/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested

                                             emergency declaration is the health and safety
                                             of our incarcerated population at LSP.
                                             In order to limit offender exposure to COVID-
                                             19,    Warden      Darrel    Vannoy     ordered
                                             implementation of the attached LSP Continuity
                                             of Operations Plan (“COOP”) as updated in
                                             March 2020 to comply with applicable US
                                             Centers for Disease Control and Prevention
                                             (“CDC”) guidelines.
                                             Below is a bullet point summary of some of the
                                             key issues that LSP is addressing with
                                             offenders to both avoid exposure to the virus
                                             and provide for increased family contact:
                                                      Offender movement within the facility has
                                                      been restricted, and reverse isolation is
                                                      being practiced with our most vulnerable
                                                      population to protect those prisoners from
                                                      unnecessary exposure to staff. LSP staff
                                                      in these areas are required to wear masks
                                                      and only make contact when absolutely
                                                      necessary.
                                                      Lines for pill call are being alternated.
                                                      Medicine is distributed unit by unit so that
                                                      offenders from different units do not come
                                                      into contact with one another.
                                                      Meal times are also being alternated, and
                                                      the dining facilities are being both cleaned
                                                      and sanitized before and after each unit
                                                      has meal time. Yard time is also being
                                                      allocated on a unit by unit basis.
                                                      Transfers between DOC facilities and/or
                                                      local facilities have been suspended
                                                      indefinitely     absent     extenuating
                                                      circumstances,    and   any     offender
                                                      transferring into LSP is required to
                                                      quarantine for a 14-day period. If the
                                                      offender develops symptoms, he is placed
                                                      into isolation.
                                                      Any LSP offender presenting with
                                                      symptoms is given both a flu test and
                                                      COVID-19 test.
https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3Ar-…   9/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested

                                                      All employees entering the facility are
                                                      screened daily by means of a temperature
                                                      check and a series of questions regarding
                                                      COVID-19 symptoms and recent travel.
                                                      Offenders are currently being provided
                                                      two free telephone calls per week, and
                                                      Warden Vannoy has chosen to allow any
                                                      offender being moved into quarantine or
                                                      isolation a free telephone call to update
                                                      family or friends.
                                                      Offenders are being provided with soap
                                                      and sanitizer free of charge though out the
                                                      duration of this event.
                                             Our current procedures ensure that proper
                                             housing, housekeeping, nutrition, medical care,
                                             and sanitation requirements are met despite the
                                             additional challenges to staff and the offender
                                             population. As the situation continues to
                                             evolve, LSP staff is ready to adapt as necessary.
                                             We hope that this response will help to alleviate
                                             your concerns. DOC and LSP officials are
                                             working round the clock to protect the inmate
                                             population from exposure to this virus. LSP
                                             has adequate supplies and tests to satisfy its
                                             current needs. As of today, there have been no
                                             positive tests among the inmate population
                                             at Angola. We are providing you with detailed
                                             information regarding the efforts being
                                             undertaken and we hope that you will allow
                                             DOC and LSP officials to do their jobs without
                                             interference. At this time DOC and LSP do not
                                             need your assistance in dealing with this event
                                             and we decline your invitation to meet and
                                             confer later this week.
                                             Regards - Randy



                                             Randal J. Robert
                                             Butler Snow LLP


https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3A…    10/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested

                                             D: (225) 325-8735 | F: (225) 325-8800

                                             445 North Boulevard, Suite 300, Baton Rouge, LA 70802

                                             Randy.Robert@butlersnow.com| vCard | Bio



                                             Twitter | LinkedIn | Facebook | YouTube



                                             From: Jeffrey Dubner <jeffrey.dubner@gmail.com>
                                             Sent: Monday, March 23, 2020 3:22 PM
                                             To: Randy Robert <Randy.Robert@butlersnow.com>
                                             Cc: John Conine <coninej@scwllp.com>; Jeffrey Cody
                                             <jeffreyc@scwllp.com>; Caroline Tomeny
                                             <caroline@scwllp.com>; Randal J. Robert
                                             <RANDY@kswb.com>; Keith J. Fernandez
                                             <Keith@kswb.com>; Connell L. Archey
                                             <CONNELL@kswb.com>; Mercedes Montagnes
                                             <MMontagnes@defendla.org>; Rebecca Ramaswamy
                                             <RRamaswamy@defendla.org>; Jared Davidson
                                             <Jared.Davidson@splcenter.org>; Jamila Johnson
                                             <JJohnson@defendla.org>; Bruce Hamilton
                                             <bhamilton@laaclu.org>; rlospennato@advocacyla.org; Nishi
                                             Kumar <NKumar@defendla.org>
                                             Subject: Re: Lewis v. Cain: Urgent Client Concerns in light of
                                             COVID-19 - Immediate Response Requested



                                             Counsel,



                                             In light of the evolving and urgent situation facing all of our
                                             clients at Angola due the mounting concerns of a COVID-19
                                             outbreak in jails and prisons across the state, we think it
                                             makes sense to schedule a meet and confer to discuss the
                                             situation in addition to having your clients respond to our
                                             previous request. In order to protect our clients while we await
                                             the Court's ruling, we anticipate that there is additional,
                                             ongoing information we will require in addition to our request
                                             for the DOC and Angola plans. As we said in our previous
                                             email, we understand how complex the situation is for your
                                             clients and hope that we can aid the DOC in keeping Angola's
                                             inmates safe and informed. We are happy to discuss further
                                             any time this week that is convenient for you. We would also
                                             request that someone from the DOC be present at the meet
                                             and confer.



                                             Best,

                                             Jeff



                                             On Fri, Mar 20, 2020 at 2:14 PM Jeffrey Dubner
                                             <jeffrey.dubner@gmail.com> wrote:

                                                 Randy,




https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3A…    11/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested
                                                 Thank you for your email. Tuesday or Wednesday is fine
                                                 with us. We'll look forward to your response.



                                                 Again, we wish you all the best in these difficult times.



                                                 Regards,

                                                 Jeff



                                                 On Fri, Mar 20, 2020 at 1:35 PM Randy Robert
                                                 <Randy.Robert@butlersnow.com> wrote:

                                                    Jeff:



                                                    Thanks for you deep heartfelt concerns for us. We
                                                    appreciate the lovely sentiments.



                                                    I have passed you concerns on to those on the frontline
                                                    at DOC and they have agreed to provide you with a
                                                    reasonable response to your inquiry. As you are well
                                                    aware, DOC officials have pressing matters and cannot
                                                    respond to you “immediately.” However, I anticipate that
                                                    we will be able to provide you with a response by
                                                    Tuesday or Wednesday of next week.



                                                    Regards - Randy



                                                    Randal J. Robert
                                                    Butler Snow LLP


                                                    D: (225) 325-8735 | F: (225) 325-8800

                                                    445 North Boulevard, Suite 300, Baton Rouge, LA
                                                    70802

                                                    Randy.Robert@butlersnow.com| vCard | Bio



                                                    Twitter | LinkedIn | Facebook | YouTube



                                                    From: Jeffrey Dubner <jeffrey.dubner@gmail.com>
                                                    Sent: Thursday, March 19, 2020 8:38 PM
                                                    To: John Conine <coninej@scwllp.com>; Jeffrey Cody
                                                    <jeffreyc@scwllp.com>; Caroline Tomeny
                                                    <caroline@scwllp.com>; Randal J. Robert
                                                    <RANDY@kswb.com>; Keith J. Fernandez
                                                    <Keith@kswb.com>; Connell L. Archey
                                                    <CONNELL@kswb.com>
https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3A…    12/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested
                                                    Cc: Mercedes Montagnes
                                                    <MMontagnes@defendla.org>; Rebecca Ramaswamy
                                                    <RRamaswamy@defendla.org>; Jared Davidson
                                                    <Jared.Davidson@splcenter.org>; Jamila Johnson
                                                    <JJohnson@defendla.org>; Bruce Hamilton
                                                    <bhamilton@laaclu.org>; rlospennato@advocacyla.org
                                                    Subject: Lewis v. Cain: Urgent Client Concerns in light
                                                    of COVID-19 - Immediate Response Requested



                                                    Counsel,

                                                    We hope this email finds you all safe and healthy. In light
                                                    of the rapidly escalating numbers of confirmed cases of
                                                    COVID-19 across the state, we are reaching out
                                                    because we are concerned about the health and well-
                                                    being of each of our 6000+ clients housed at Angola. As
                                                    we are sure you have heard, the virus that causes
                                                    COVID-19 is easily spread in institutional settings like
                                                    Angola and typical prevention measures – such as
                                                    avoiding close contact and frequent cleaning and
                                                    disinfecting of surfaces – are not always possible in jails
                                                    and prisons. With so many of our clients already at high
                                                    risk of complications and death from COVID-19 due to
                                                    advanced age, chronic medical conditions, or otherwise
                                                    compromised immune systems, we think everyone
                                                    would agree that measures must be put in place to
                                                    prevent a widespread outbreak and provide medical
                                                    care to anyone who may exhibit symptoms in the future.

                                                    We know the DOC and Angola staff are likely
                                                    overburdened right now and we do not want to do
                                                    anything to impede their efforts on behalf of our clients.
                                                    We simply request that you share whatever plan the
                                                    DOC has put in place in response to the COVID-19
                                                    pandemic and that we are timely provided with updated
                                                    versions as that plan evolves. It is vital that we have
                                                    access to this information as it impacts the immediate
                                                    safety of our clients. We urge you to share those plans
                                                    with us as soon as possible.

                                                    Thank you for your help. This is a concerning time for
                                                    everyone and we hope you all are able to take the
                                                    necessary precautions to keep yourselves and your
                                                    loved ones safe.

                                                    Best,

                                                    Jeff



                                                    This message is a PRIVILEGED AND CONFIDENTIAL
                                                    communication. This message and all attachments are
                                                    a private communication sent by a law office and may
                                                    be confidential or protected by privilege. If you are not
                                                    the intended recipient, you are hereby notified that any
                                                    disclosure, copying, distribution or use of the
                                                    information contained in or attached to this message is
                                                    strictly prohibited. Please notify the sender of the
                                                    delivery error by replying to this message, and then
                                                    delete it from your system. Thank you.



https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3A…    13/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested




                                                    CONFIDENTIALITY NOTE: This e-mail and any
                                                    attachments may be confidential and protected by legal
                                                    privilege. If you are not the intended recipient, be
                                                    aware that any disclosure, copying, distribution or use
                                                    of the e-mail or any attachment is prohibited. If you
                                                    have received this e-mail in error, please notify us
                                                    immediately by replying to the sender and deleting this
                                                    copy and the reply from your system. Thank you for
                                                    your cooperation.




                                             CONFIDENTIALITY NOTE: This e-mail and any
                                             attachments may be confidential and protected by legal
                                             privilege. If you are not the intended recipient, be aware that
                                             any disclosure, copying, distribution or use of the e-mail or
                                             any attachment is prohibited. If you have received this e-
                                             mail in error, please notify us immediately by replying to the
                                             sender and deleting this copy and the reply from your
                                             system. Thank you for your cooperation.




                                       CONFIDENTIALITY NOTE: This e-mail and any attachments may
                                       be confidential and protected by legal privilege. If you are not the
                                       intended recipient, be aware that any disclosure, copying,
                                       distribution or use of the e-mail or any attachment is prohibited. If
                                       you have received this e-mail in error, please notify us
                                       immediately by replying to the sender and deleting this copy and
                                       the reply from your system. Thank you for your cooperation.




                                       CONFIDENTIALITY NOTE: This e-mail and any attachments may
                                       be confidential and protected by legal privilege. If you are not the
                                       intended recipient, be aware that any disclosure, copying,
                                       distribution or use of the e-mail or any attachment is prohibited. If
                                       you have received this e-mail in error, please notify us
                                       immediately by replying to the sender and deleting this copy and
                                       the reply from your system. Thank you for your cooperation.




                            CONFIDENTIALITY NOTE: This e-mail and any attachments may be confidential
                            and protected by legal privilege. If you are not the intended recipient, be aware
                            that any disclosure, copying, distribution or use of the e-mail or any attachment is
                            prohibited. If you have received this e-mail in error, please notify us immediately
                            by replying to the sender and deleting this copy and the reply from your system.
                            Thank you for your cooperation.




                         CONFIDENTIALITY NOTE: This e-mail and any attachments may be confidential and

https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3A…    14/15
3/31/2020                       Gmail - Lewis v. Cain: Urgent Client Concerns in light of COVID-19 - Immediate Response Requested
                         protected by legal privilege. If you are not the intended recipient, be aware that any
                         disclosure, copying, distribution or use of the e-mail or any attachment is prohibited. If
                         you have received this e-mail in error, please notify us immediately by replying to the
                         sender and deleting this copy and the reply from your system. Thank you for your
                         cooperation.




                CONFIDENTIALITY NOTE: This e-mail and any attachments may be confidential and protected by
                legal privilege. If you are not the intended recipient, be aware that any disclosure, copying, distribution
                or use of the e-mail or any attachment is prohibited. If you have received this e-mail in error, please
                notify us immediately by replying to the sender and deleting this copy and the reply from your system.
                Thank you for your cooperation.




      CONFIDENTIALITY NOTE: This e-mail and any attachments may be confidential and protected by legal privilege. If
      you are not the intended recipient, be aware that any disclosure, copying, distribution or use of the e-mail or any
      attachment is prohibited. If you have received this e-mail in error, please notify us immediately by replying to the sender
      and deleting this copy and the reply from your system. Thank you for your cooperation.




https://mail.google.com/mail/u/1?ik=1e5b81c1d6&view=pt&search=all&permmsgid=msg-a%3Ar-3033784938332935946&dsqt=1&simpl=msg-a%3A…    15/15
